DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application filed on July 6, 2018, in which claims 1-20 have been presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1).  Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103.  Claims 1-7 are also rejected under 35 U.S.C. 101.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application).  The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)	The disclosure of the prior-filed applications, Provisional Application Nos. 62/529,947 and 62/529,921, having a filing date of 07/07/2017, hereinafter “Provisional Applications,” fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, while the Provisional Applications do briefly describe artificial neural networks and federated neural networks, discussing summary and advantages, nevertheless, the Provisional Applications fails to contain adequate support for each of the detailed limitations of independent claims 8 and 17.	In particular, while 62/529,921 does describe that when training a new model locally, the new adapted model is no longer the same as the original model and is rather tuned to local application data, as well as describing that the new model may be combined with other related nodes to create an improved model, nonetheless, 62/529,921 is silent regarding the implementation details of the limitations of independent claims 8 and 17, including federate a first plurality of artificial neural networks into a first federation; federate a second plurality of artificial neural networks into a second federation; identify at least one artificial neural network that is in the first federation and in the second federation; download a central model from a central server to the first plurality of artificial neural networks and to the second plurality of artificial neural networks; compute a first local model within the first federation based on first 
Information Disclosure Statement
5.	The information disclosure statement, filed July 9, 2018 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 	thereof, may obtain a patent therefor, subject to the conditions and requirements 	of this title.
7.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason”.  See MPEP, 2106.03 II, Revision June 2020 [R-10.2019]
	As per claim 1, it appears that claim 1 would reasonably be interpreted by one of ordinary skill in the art as a “federated architecture of artificial neural networks” of “software per se,” failing to fall within a statutory category of invention.  While recited as a “federated architecture of artificial neural networks” comprising a “central server,” nevertheless the recited “central server” can reasonably be interpreted by the skilled artisan as software/virtual “server” that performs computations.  Examiner further notes 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale, or otherwise available to the public before the effective 
10.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan et al. (United State Patent Application Publication No. US 2014/0329540 A1), hereinafter “Duggan”.
	As to claim 1, Duggan discloses a federated architecture of artificial neural networks, comprising:	a first federation comprising a first plurality of artificial neural networks (FIG. 2 illustrating a first sub network 210 of routers, with FIG. 4 showing a feed forward neural network architecture 400 of each sub-network) (Duggan, FIGS. 2 and 4, paragraphs [0033] and [0036]);	a second federation comprising a second plurality of artificial neural networks (FIG. 2 further illustrating a second sub network 215 of routers, again, with FIG. 4 showing the feed forward neural network architecture 400 of each sub-network) (Duggan, FIGS. 2 and 4, paragraphs [0033] and [0036]); and	a central server in communication with the first plurality of artificial neural networks and with the second plurality of artificial neural networks (wherein the routers that receive a sampling packet extract the information content and relay it further to a central server which stores the sampled data) (Duggan, paragraph [0040]);	wherein at least one artificial neural network is in the first federation and in the second federation (wherein the sub-networks 210 and 215 of routers of FIG. 2 can overlap. In particular, the case depicted in FIG. 2 actually shows the model with three sub-networks having common routers) (Duggan, paragraph [0033]);	wherein communication between the central server and the first plurality of artificial neural networks is based on the first federation (wherein the number of routers that belong to sub-network i is Ni, and each system sub-network is associated with the transformation function defined by equation 2.1, l=nn.sub.i(rssi.sub.i), where l is the location vector, nn.sub.i( ) is the neural-network transformation function for a particular system sub-network and (rssi.sub.i) is the vector containing all Ni RSSI readings from routers/mobile transceivers that belong to the sub-network i. Thus the routers of sub-network 210 will contain N210 RSSI readings from the routers/mobile transceivers that belong to the sub-network 210) (Duggan, paragraphs [0033]-[0034]); and	wherein communication between the central server and the second plurality of artificial neural networks is based on the second federation (wherein the number of routers that belong to sub-network i is Ni, and each system sub-network is associated with the transformation function defined by equation 2.1, l=nn.sub.i(rssi.sub.i), where l is the location vector, nn.sub.i( ) is the neural-network transformation function for a particular system sub-network and (rssi.sub.i) is the vector containing all Ni RSSI readings from routers/mobile transceivers that belong to the sub-network i. Thus the routers of sub-network 215 will contain N215 RSSI readings from the routers/mobile transceivers that belong to the sub-network 215) (Duggan, paragraphs [0033]-[0034]).
	Regarding claim 2, Duggan discloses the federated architecture of claim 1, wherein the communication is bi-directional (wherein the routers can send and receive) (Duggan, Abstract).
	Regarding claim 4, Duggan discloses the federated architecture of claim 1, wherein the communication comprises metadata validation (wherein two groups of data are collected, including a larger set of sample training data sampled every three feet throughout the entire installation space, as well as a set of random points (100-200) that serve as test data to validate the network training results) (Duggan, paragraph [0085]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
13.	Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan in view of Bequet et al. (United States Patent No. 10,002,029), hereinafter “Bequet”.
	As to claim 3, Duggan discloses the federated architecture of claim 1, but does not explicitly disclose wherein the communication is at least one of encrypted and authenticated using an asymmetrical cryptographic key pair.	However in an analogous art, Bequet discloses wherein communication is at least one of encrypted and authenticated using an asymmetrical cryptographic key pair (wherein Bequest discloses that whether a linear hierarchy of federated areas or a hierarchical tree of federated areas, one or more relationships that affect the manner in which objects may be accessed and/or used may be put in place between each private federated area and the base federated area, as well as through any intervening federated areas therebetween. As well, communications between two or more systems and/or devices can be achieved by a secure communications protocol, such as secure sockets layer (SSL) or transport layer security (TLS). In addition, data and/or transactional details may be encrypted) (Bequet, col. 57, ll. 18-23 and col. 64, ll. 10-15).	Duggan and Bequet are analogous art because they are from the same problem solving area, namely, iteratively training neural networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duggan and Bequet before him or her, to modify the overlapping neural network system of Duggan to include the additional limitation of wherein communication is at least one of encrypted and authenticated using an asymmetrical cryptographic key pair, as disclosed by Bequet, with reasonable expectation that this would result in increased network security (See Bequet, col. 45, ll. 48-57).  This method of improving the overlapping neural network system of Duggan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Bequet.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Duggan with Bequet to obtain the invention as specified in claim 3.
	Regarding claim 5, Duggan-Bequet discloses the federated architecture of claim 1, wherein the central server receives a first update based on first local data from the first plurality of artificial neural networks and a second update based on second local data from the second plurality of artificial neural networks (wherein Bequet further teaches continuous query modeling involving continuously executing queries that generate updates to a query result set as new event blocks stream) (Bequet, col. 77, ll. 8-21).Duggan and Bequet are analogous art because they are from the same problem solving area, namely, iteratively training neural networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duggan and Bequet before him or her, to modify the overlapping neural network system of Duggan to include the additional limitation of wherein the central server receives a first update based on first local data from the first plurality of artificial neural networks and a second update based on second local data from the second plurality of artificial neural networks, as disclosed by Bequet, with reasonable expectation that this would result in continually updating the training data, thereby leading to more current, and therefore accurate training data.  This method of improving the overlapping neural network system of Duggan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Bequet.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Duggan with Bequet to obtain the invention as specified in claim 5.
	Regarding claim 6, Duggan-Bequet discloses the federated architecture of claim 5, wherein the central server aggregates the first update and the second update (further teaching statistical analyses such as aggregation) (Bequet, col. 49, ll. 22-26).	Duggan and Bequet are analogous art because they are from the same problem solving area, namely, iteratively training neural networks.	Before the effective filing date of the claimed invention, it would have been Duggan and Bequet before him or her, to modify the overlapping neural network system of Duggan to include the additional limitation of wherein the central server aggregates the first update and the second update, as disclosed by Bequet, with reasonable expectation that this would result in improved analyses, further leading to more accurate modeling.  This method of improving the overlapping neural network system of Duggan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Bequet.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Duggan with Bequet to obtain the invention as specified in claim 6.
	Regarding claim 7, Duggan-Bequet discloses the federated architecture of claim 6, wherein the central server aggregates the first update and the second update after the central server receives a predetermined number of updates (wherein the transfer of the copy of the data set from the first intervening federated area to the second intervening federated area may be triggered by the training having reached a stage at which a predetermined condition is met that defines the completion of training, such as a quantity of iterations of training having been performed) (Bequet, col. 59, l. 63-col. 60, l. 1).	Duggan and Bequet are analogous art because they are from the same problem solving area, namely, iteratively training neural networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duggan and Bequet Duggan to include the additional limitation of wherein the central server aggregates the first update and the second update after the central server receives a predetermined number of updates, as disclosed by Bequet, with reasonable expectation that this would result in reaching threshold of a characteristic of performance of the neural network having been found to have been met during testing, ultimately resulting in a neural network with more reliable modeling (See Bequet, col. 60, ll. 15-17).  This method of improving the overlapping neural network system of Duggan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Bequet.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Duggan with Bequet to obtain the invention as specified in claim 6.
Allowable Subject Matter
14.	Claims 8-20 are allowed.
Conclusion
15.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, a related prior art reference to Crowder et al. (USPGPUB 2014/0324747) discloses a system and method for an artificial cognitive neural framework having a memory system for storing acquired knowledge 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441